DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5, and 8 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Maaref et al (US Patent Application Publication 2018/0192404), and further in view of Ying et al (US Patent Application Publication 2018/0279327). Hereinafter Maaref and Ying.

Regarding claim 1, Maaref discloses a method of transmitting a signal by a new radio access technology (NR) base station (BS) in a wireless communication system, the method comprising: 
determining a configuration associated with a first subframe allocated to a long-term evolution (LTE) band (the unused resources of downlink LTE subframe is re-allocated to carry NR downlink signal/data to one or more NR UEs, where the sets of resources of the central portion of the spectrum that are not used for LTE PDCCH or LTE PDSCH are dynamically allocated for NR signal, particularly, a spectrum is configured for the coexistence of air interfaces associated with two different network types to allow an NR UE to receive an NR downlink signal or channel over unused resources of an LTE subframe, paragraphs [0029] – [0033]; the base station determines a configuration to transmit the downlink signal to the NR UE); 
determining a resource region to which an NR downlink signal is allocable in a second subframe shared for NR communication in the LTE band based on the confirmed configuration (the unused resources of downlink LTE subframe is re-allocated to carry NR downlink signal/data to one or more NR UEs, where the sets of resources of the central portion of the spectrum that are not used for LTE PDCCH or LTE PDSCH are dynamically allocated for NR signal, particularly, a spectrum is configured for the coexistence of air interfaces associated with two different network types to allow an NR UE to receive an NR downlink signal or channel over unused resources of an LTE subframe, paragraphs [0029] – [0033]; the base station determines the resource within the LTE subframe to allocate the NR downlink signal to be transmitted to the NR UE); and 
transmitting a control resource set (CORESET) through the resource region (the UE receives an NR signal over one or more remaining resources in a set of resources allocated to the UE without transmitting the NR signal or processing the subset of resources carrying the LTE signal, where the set of resources including control resource sets configured for the UE, paragraphs [0005], [0033]; the base station transmits the control resource sets to the UE to receive),
wherein a starting point of the second subframe is immediately after an ending point of a Physical Control Channel (PDCCH) region (the set of resources that are not used for LTE PDCCH or LTE PDSCH are dynamically allocated for NR signal, where the starting point of the allocated resources is immediately after an ending point of PDCCH, Fig. 2, paragraph [0029]). 
Maaref does not explicitly disclose “confirming a configuration associated with a first subframe,” and “wherein a starting point of the second subframe is immediately after an ending point of a Physical Control Channel (PDCCH) region, based on the PDCCH region being maximally configured in the first subframe, and wherein an ending point of the second subframe is an ending point of the first subframe.”
Ying discloses “confirming a configuration associated with a first subframe” as the slot containing DL transmission includes the DL control channels schedule DL shared channel in the same slot, and HARQ-ACKs for the DL shared channel are reported in the UL control channel mapped at the ending part of the slot (paragraph [0184]), and “wherein a starting point of the second subframe is immediately after an ending point of a Physical Control Channel (PDCCH) region, based on the PDCCH region being maximally configured in the first subframe, and wherein an ending point of the second subframe is an ending point of the first subframe” as a control resource set is in the frequency domain, where a PRB is the resource unit size for control channel, and a DL shared channel starts at a later OFDM symbol than the one which carries the detected DL control channel, where the resources in the control resource sets for data are dynamically reused for the same or different UE (Fig. 10, paragraph [0187]), the downlink subframe includes downlink slot that is downlink bandwidth configuration of the serving cell, where resource block size and OFDM symbols are in a downlink slot (paragraph [0164]), and the maximum number of OFDM symbols are configured by higher layer for the UE and the eNB/gNB to use (paragraph [0178]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Maaref and Ying before him or her, to incorporate the DL control channel monitoring as taught by Ying, to improve the base station Maaref for the motivation of improving communication flexibility and/or efficiency (paragraph [0005] of Ying).     

Regarding claim 2, Maaref and Ying disclose the method of claim 1, Maaref discloses wherein the second subframe is a multicast-broadcast single-frequency network (MBSFN) subframe (the NR control signal indicates an LTE Multicast-broadcast single-frequency network (MBSFN) configuration, and the NR UE determines which resources carry LTE MBSFN reference signal(s) based on the LTE MBSFN configuration, paragraph [0026]).

Regarding claim 3, Maaref and Ying disclose the method of claim 1, Maaref discloses wherein the CORESET is allocated by being rate-matched in a resource region except for a PDCCH region for LTE communication in the second subframe (the NR access points perform rate matching in sets of resources of the central portion of the spectrum that are dynamically allocated for NR signal to compensate for resources that carry LTE control or reference signal, paragraph [0031]).

Regarding claim 4, Maaref and Ying disclose the method of claim 3, Maaref discloses further comprising transmitting information about the resource region to an NR user equipment (UE) through higher layer signaling (the NR control signal that indicates the LTE parameter is received over higher-layer control channel, such as UE-specific radio resource control (RRC) signal or media access control (MAC) control element, paragraph [0026]).

Regarding claim 5, Maaref and Ying disclose the method of claim 3, Maaref discloses further comprising transmitting a configuration regarding the CORESET to an NR user equipment (UE) (the NR control signal that indicates one or more LTE network parameters is transmitted to NR UEs to enable the NR UEs to identify which resources carry LTE signal(s), paragraphs [0025]).

Regarding claim 8, Maaref discloses a new radio access technology (NR) base station (BS) configured to operate in a wireless communication system (the processing system is in a network device, paragraph [0044]), the NR BS comprising: 
a radio frequency unit (a transceiver to transmit and receive signal over telecommunications network, paragraph [0045]); and 
a processor coupled to the radio frequency unit (the processing system includes a processor that connects to one or more of the interfaces that connects to a transceiver to transmit and receive signal over telecommunications network, paragraphs [0043] – [0045]), 
wherein the processor (the processor performs computations and/or other processing related tasks, paragraph [0043]) is configured to determine a configuration associated with a first subframe allocated to a long-term evolution (LTE) band (the unused resources of downlink LTE subframe is re-allocated to carry NR downlink signal/data to one or more NR UEs, where the sets of resources of the central portion of the spectrum that are not used for LTE PDCCH or LTE PDSCH are dynamically allocated for NR signal, particularly, a spectrum is configured for the coexistence of air interfaces associated with two different network types to allow an NR UE to receive an NR downlink signal or channel over unused resources of an LTE subframe, paragraphs [0029] – [0033]; the base station determines a configuration to transmit the downlink signal to the NR UE), 
determine a resource region to which an NR downlink signal is allocable in a second subframe shared for NR communication in the LTE band based on the confirmed configuration (the unused resources of downlink LTE subframe is re-allocated to carry NR downlink signal/data to one or more NR UEs, where the sets of resources of the central portion of the spectrum that are not used for LTE PDCCH or LTE PDSCH are dynamically allocated for NR signal, particularly, a spectrum is configured for the coexistence of air interfaces associated with two different network types to allow an NR UE to receive an NR downlink signal or channel over unused resources of an LTE subframe, paragraphs [0029] – [0033]; the base station determines the resource within the LTE subframe to allocate the NR downlink signal to be transmitted to the NR UE), and
transmit a control resource set (CORESET) through the resource region (the UE receives an NR signal over one or more remaining resources in a set of resources allocated to the UE without transmitting the NR signal or processing the subset of resources carrying the LTE signal, where the set of resources including control resource sets configured for the UE, paragraphs [0005], [0033]; the base station transmits the control resource sets to the UE to receive), 
wherein a starting point of the second subframe is immediately after an ending point of a Physical Control Channel (PDCCH) region (the set of resources that are not used for LTE PDCCH or LTE PDSCH are dynamically allocated for NR signal, where the starting point of the allocated resources is immediately after an ending point of PDCCH, Fig. 2, paragraph [0029]). 
Maaref does not explicitly disclose “confirm a configuration associated with a first subframe,” and “wherein a starting point of the second subframe is immediately after an ending point of a Physical Control Channel (PDCCH) region, based on the PDCCH region being maximally configured in the first subframe, and wherein an ending point of the second subframe is an ending point of the first subframe.”
Ying discloses “confirm a configuration associated with a first subframe” as the slot containing DL transmission includes the DL control channels schedule DL shared channel in the same slot, and HARQ-ACKs for the DL shared channel are reported in the UL control channel mapped at the ending part of the slot (paragraph [0184]), and “wherein a starting point of the second subframe is immediately after an ending point of a Physical Control Channel (PDCCH) region, based on the PDCCH region being maximally configured in the first subframe, and wherein an ending point of the second subframe is an ending point of the first subframe” as a control resource set is in the frequency domain, where a PRB is the resource unit size for control channel, and a DL shared channel starts at a later OFDM symbol than the one which carries the detected DL control channel, where the resources in the control resource sets for data are dynamically reused for the same or different UE (Fig. 10, paragraph [0187]), the downlink subframe includes downlink slot that is downlink bandwidth configuration of the serving cell, where resource block size and OFDM symbols are in a downlink slot (paragraph [0164]), and the maximum number of OFDM symbols are configured by higher layer for the UE and the eNB/gNB to use (paragraph [0178]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Maaref and Ying before him or her, to incorporate the DL control channel monitoring as taught by Ying, to improve the base station Maaref for the motivation of improving communication flexibility and/or efficiency (paragraph [0005] of Ying).   

Regarding claim 9, Maaref discloses a method of receiving a signal by a new radio access technology (NR) user equipment (UE) in a wireless communication system, the method comprising: 
determining a configuration associated with a first subframe allocated to a long-term evolution (LTE) band (the UE determines a subset of resources carrying LTE signals based on the LTE network parameter, where the set of resources including control resource sets configured for the UE, paragraphs [0005], [0033]); and 
receiving a control resource set (CORESET) through a resource region to which an NR downlink signal is allocated in a second subframe shared for NR communication in the LTE band based on the confirmed configuration (the UE receives an NR signal over one or more remaining resources in a set of resources allocated to the UE without transmitting the NR signal or processing the subset of resources carrying the LTE signal, where the set of resources including control resource sets configured for the UE, paragraphs [0005], [0033]).
However, Maaref does not explicitly disclose “confirming a configuration associated with a first subframe,” and “wherein a starting point of the second subframe is immediately after an ending point of a Physical Control Channel (PDCCH) region, based on the PDCCH region being maximally configured in the first subframe, and wherein an ending point of the second subframe is an ending point of the first subframe.”
confirming a configuration associated with a first subframe” as the slot containing DL transmission includes the DL control channels schedule DL shared channel in the same slot, and HARQ-ACKs for the DL shared channel are reported in the UL control channel mapped at the ending part of the slot (paragraph [0184]), and “wherein a starting point of the second subframe is immediately after an ending point of a Physical Control Channel (PDCCH) region, based on the PDCCH region being maximally configured in the first subframe, and wherein an ending point of the second subframe is an ending point of the first subframe” as a control resource set is in the frequency domain, where a PRB is the resource unit size for control channel, and a DL shared channel starts at a later OFDM symbol than the one which carries the detected DL control channel, where the resources in the control resource sets for data are dynamically reused for the same or different UE (Fig. 10, paragraph [0187]), the downlink subframe includes downlink slot that is downlink bandwidth configuration of the serving cell, where resource block size and OFDM symbols are in a downlink slot (paragraph [0164]), and the maximum number of OFDM symbols are configured by higher layer for the UE and the eNB/gNB to use (paragraph [0178]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Maaref and Ying before him or her, to incorporate the DL control channel monitoring as taught by Ying, to improve the base station determining the resources of Maaref for the motivation of improving communication flexibility and/or efficiency (paragraph [0005] of Ying).  

Regarding claim 10, Maaref discloses a new radio access technology (NR) user equipment (UE) for receiving a signal in a wireless communication system (the processing system is in a user-side device, paragraph [0044]), the NR UE comprising: 
a radio frequency unit (a transceiver to transmit and receive signal over telecommunications network, paragraph [0045]); and 
a processor coupled to the radio frequency unit (the processing system includes a processor that connects to one or more of the interfaces that connects to a transceiver to transmit and receive signal over telecommunications network, paragraphs [0043] – [0045]), 
wherein the processor (the processor performs computations and/or other processing related tasks, paragraph [0043]) is configured to 
determine a configuration associated with a first subframe allocated to a long-term evolution (LTE) band (the UE determines a subset of resources carrying LTE signals based on the LTE network parameter, where the set of resources including control resource sets configured for the UE, paragraphs [0005], [0033]), and 
receive a control resource set (CORESET) through a resource region to which an NR downlink signal is allocated in a second subframe shared for NR communication in the LTE band based on the confirmed configuration (the UE receives an NR signal over one or more remaining resources in a set of resources allocated to the UE without transmitting the NR signal or processing the subset of resources carrying the LTE signal, where the set of resources including control resource sets configured for the UE, paragraphs [0005], [0033]).
However, Maaref does not explicitly disclose “confirm a configuration associated with a first subframe,” and “wherein a starting point of the second subframe is immediately after an based on the PDCCH region being maximally configured in the first subframe, and wherein an ending point of the second subframe is an ending point of the first subframe.”
Ying discloses “confirming a configuration associated with a first subframe” as the slot containing DL transmission includes the DL control channels schedule DL shared channel in the same slot, and HARQ-ACKs for the DL shared channel are reported in the UL control channel mapped at the ending part of the slot (paragraph [0184]), and “wherein a starting point of the second subframe is immediately after an ending point of a Physical Control Channel (PDCCH) region, based on the PDCCH region being maximally configured in the first subframe, and wherein an ending point of the second subframe is an ending point of the first subframe” as a control resource set is in the frequency domain, where a PRB is the resource unit size for control channel, and a DL shared channel starts at a later OFDM symbol than the one which carries the detected DL control channel, where the resources in the control resource sets for data are dynamically reused for the same or different UE (Fig. 10, paragraph [0187]), the downlink subframe includes downlink slot that is downlink bandwidth configuration of the serving cell, where resource block size and OFDM symbols are in a downlink slot (paragraph [0164]), and the maximum number of OFDM symbols are configured by higher layer for the UE and the eNB/gNB to use (paragraph [0178]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Maaref and Ying before him or her, to incorporate the DL control channel monitoring as taught by Ying, to improve the base station determining the resources of Maaref for the motivation of improving communication flexibility and/or efficiency (paragraph [0005] of Ying).  

Response to Arguments
Applicant’s arguments with respect to claims 1 – 5, and 8 – 10 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Martin BEALE – the symbol at the end of each radio subframe is used to support the physical shared channel for communication links between a base station and a terminal device operating in a full-duplex mode, but the corresponding symbol is used to 
CHOU et al – the UE receives the CORESET to receive further PDCCH in the corset that indicates other RBs, which include data or other control information for the UE to communicate with the RAN, and the CORESET configuration is pre-configured with the BWP configuration through RRC signaling
FUJISHIRO et al – the eNB transmits MPDCCH that includes scheduling information for allocating PDSCH, where the eNB allocates PDSCH to a plurality of subframes in order to perform repetition of the same signal 
MAIO et al – the Resource Element Group (REG) indices are obtained for a plurality of REG in a control channel region, where the control channel region is control resource set (CORESET), where a REG includes 12 successive Res in an OFDM symbol in the CORESET, which is equal to the frequency duration of a Physical Resource Block (PRB)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI J CHANG whose telephone number is (571)270-5448.  The examiner can normally be reached on Monday - Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kai Chang/Examiner, Art Unit 2468                                                                                                                                                                                                        

/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468